DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending.  Claims 1, 3, 7, 9, 13, 15-19  have been amended.  

Response to Arguments
Applicant's arguments filed 06/001/2022 have been fully considered but they are not persuasive.

Applicant argues on page 8 that “Yoshikawa would not allow Dougherty to determine whether one of its batteries is in condition to back-up or charge the other” … “Moreover, if the proposed modification or combination would render the prior art invention being modified unsatisfactory”.
Examiner respectfully disagrees.  Examiner has stated that the invention of Dougherty does not teach the first and second comparator arrangement claimed, but Yoshimatsu teaches the comparator arrangement claimed and to add that to Dougherty will not take away from the function of Dougherty, it is simply an added features to add switching protection to Dougherty’s invention and it would be obvious to add the benefit of protection to Dougherty.
Therefore Dougherty in view of Yoshimatsu does not render the modification unsatisfactory.

Applicant argues on page 9 that:
“Another difference between Dougherty and the invention of claim 1 is that Dougherty lacks, and thus does not teach, the claimed first logic circuit. Nothing is shown in Dougherty as to the origin of signal SW3. Moreover, SW3 is not a request signal; rather, SW3 indicates when the auxiliary battery is being backed up by the main battery. Neither Yoshimatsu nor Yoshikawa offsets this deficiency in Dougherty.”
Examiner respectfully disagrees.  Dougherty teaches in Col 8 lines 65-68 “signal SW3 is at a logic high”, wherein if outputting a logic signal of a ‘1” wherein it is understood the choice of a “1’ or a “0” is logic it comes from a first logic circuit.
Therefore Dougherty teaches first logic circuit.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 13, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Dougherty US 5488283 in view of YOSHIMATSU US 20160072322 and Yoshikawa US 2009016741.

Regarding Claim 1,  Dougherty teaches:
 A circuit, comprising: 
a first logic circuit having an output configured to output a request signal (from first logic circuit. see Fig 5 #49; Col 8 lines 65-68 “that signal SW3 is at a logic high”); 
a first comparator (Fig 5 #46) having 
a first input coupled to an input voltage  pin (Fig 5 Va), 
a second input (Fig 46 second input), and 
an output configured to output a signal indicative of a comparison (Fig 5 #46 comparator comparing to produce an output); 
a second comparator (Fig 5 #44) having 
a first input (Fig 5 #44), 
a second input (Fig 5 #44) coupled to a battery pin (Fig 5 #44 pin to Vb), and 
an output configured to output a signal indicative of a comparison (Fig 5 #44 comparator comparing to produce an output) of a voltage at the PMID pin to a battery voltage
a second logic circuit (Fig 5 # 48) having 
a first input coupled to the output of the first logic circuit (Fig 5 # 48c to 49), 
a second input coupled to the output of the first comparator (Fig 5 # 48b to 46), 
a third input coupled to the output of the second comparator (Fig 5 # 48a to 44), and 
an output configured to output an enable signal based on the signals output by the first and second comparators and the request signal output by the first logic circuit (Fig 5 #48 will produce an output based on signals received from corresponding inputs).  

Dougherty does not explicitly teach:
a first comparator having 
a first input coupled to an input voltage  pin, 
a second input configured to receive an input voltage under voltage lockout (VINUVLO) threshold value, and 
an output configured to output a signal indicative of a comparison of an input voltage to the V1NUVLO threshold value; 
Yoshimatsu teaches:
a first comparator having 
a first input coupled to an input voltage  pin (Fig 2 comparator #114 input coupled to VIN ), 
a second input configured to receive an input voltage under voltage lockout (VINUVLO) threshold value (Fig 2 comparator #114 input coupled to VUVLO ), and 
an output configured to output a signal indicative of a comparison of the input voltage to the V1NUVLO threshold value output (Fig 2 #114 comparator compares its input of input voltage and VIONUVLO to produce an indicative output); 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Dougherty to include second input configured to receive an input voltage under voltage lockout (VINUVLO) threshold value taught by Yoshimatsu for the purpose of having a threshold that corresponds to a lower limit voltage range (Refer to Par 00555) and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Dougherty further does not explicitly teach:
a second comparator having a first input coupled to a power middle (PMID) pin, 
a second input coupled to a battery pin, and 
an output configured to output a signal indicative of a comparison of a voltage at the PMID pin to a battery voltage.
Yoshikawa teaches:
comparator having a first input coupled to a power middle (PMID) pin, a second input coupled to a battery pin, and an output configured to output a signal indicative of a comparison of a voltage at the PMID pin to a battery voltage. (Fig 2 #215, 103, 105; Par 0043 “The comparator 215 compares the voltage of the battery 103 (first power source terminal voltage) with a voltage to be supplied to the load 105 (load terminal voltage). Then, if the load terminal voltage is higher than or equal to the first power source terminal voltage, the comparator 215 controls the control circuit 113 to turn off the N-type MOS transistor 107.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Dougherty to include a first input coupled to a power middle (PMID) pin, a second input coupled to a battery pin taught by Yoshikawa for the purpose of controlling system when load voltage is higher than the battery voltage. (Refer to Par 0043) and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, Dougherty teaches:
a first FET having a gate terminal coupled to the FET control circuit (Fig 2 #24b), 
a source terminal coupled to the VIN pin, and a drain terminal (Fig 2 #24b); and 
a second nFET having a gate terminal coupled to the FET control circuit (Fig 2 #24a; Col 5 lines 30-35 “an N-channel enhancement mode power FET for devices FET 23 and FET 24a”), 
a source terminal coupled to the PMID pin (Fig 2 #24a coupled to EHC System), and 
a drain terminal coupled to the drain terminal of the first FET (Fig 2 #24a to #24b).  
 Dougherty does not explicitly teach:
a first n-type FET (nFET) having a gate terminal coupled to the FET control circuit, 
a source terminal coupled to the VIN pin, and a drain terminal; and 
a second nFET having a gate terminal coupled to the FET control circuit, 
a source terminal coupled to the PMID pin, and 
a drain terminal coupled to the drain terminal of the first nFET.  
Yoshimatsu teaches:
a first n-type FET (nFET) having a gate terminal coupled to the FET control circuit (Fig 2 #102 gate coupled to 104 controller), 
a source terminal coupled to the Vin pin (Fig 2 #102 source coupled to vin), and 
a drain terminal (Fig 2 #102 with drain); and 
a second nFET having a gate terminal coupled to the FET control circuit (Fig 2 #102 gate coupled to 104 controller), 
a source terminal coupled to the PMID pin (Fig 2 #102 source coupled to out and Fig 6 out to SYS), and 
a drain terminal coupled to the drain terminal of the first nFET (Fig 2 #102 with drain couple to drain).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Dougherty to include a first n-type FET (nFET) taught by Yoshimatsu and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 4, Dougherty teaches:
a field-effect transistor (FET) control circuit that is configured to control the first nFET and the second nFET to be in a non-conductive (Fig 2 #21 control 24a and 24b from 21c)  state based on an output of the second logic circuit (based on logic from sw3 going to 21 via 21c; Col 7 35-40 “Signal SW3 is a signal indicating that switch 16” and Col 8 lines 65-68 “that signal SW3 is at a logic high”).  

Regarding Claim 13, Dougherty teaches:
A system, comprising: 
a first transistor having a control terminal, a first current terminal coupled to a first node configured to receive an input voltage, and a second current  terminal coupled to a second node (Fig 2A 24a); 
a second transistor having a control terminal, a first terminal coupled to a third node, and a second current terminal coupled to the second node (Fig 2A 24b); 
a transistor control circuit coupled to the control terminal of each of the first transistor and the second transistor (Fig 2A 21); 
a control circuit, comprising: 
a first logic circuit having an output (from first logic circuit. see Fig 5 #49; Col 8 lines 65-68 “that signal SW3 is at a logic high”); 
a first comparator (Fig 5 #46) having a first input coupled to the first node Fig 5 Va), a second input (Fig 46 second input) configured to receive a threshold value, and an output (Fig 5 #46 comparator comparing to produce an output); 
a second comparator (Fig 5 #44) having a first input coupled to the third node (Fig 5 #44), a second input coupled to a battery terminal (Fig 5 #44 pin to Vb), and an output (Fig 5 #44 comparator comparing to produce an output); and 
a second logic circuit having a first input coupled to the output of the first logic circuit (Fig 5 # 48c to 49), a second input coupled to the output of the first comparator (Fig 5 # 48b to 46), a third input coupled to the output of the second comparator (Fig 5 # 48a to 44), and an output coupled to an input of the transistor control circuit; and
a battery coupled to the battery terminal (Fig 2A #14), wherein the second logic circuit is configured to output an enable signal as a specific logical value when each of first and second comparison signals output by the first and second comparators, respectively, and a signal output by the first logic circuit is the specific logical value (Fig 5 #48 will produce an output based on signals received from corresponding inputs).  

  Regarding claim 16, Dougherty teaches:
wherein the first comparator is configured to assert a first comparison signal as a specific logical value when a value received at the first input of the first comparator is less than a value received at the second input of the first comparator (Col 8 Lines 10-15 “Comparator circuit 46 has one input 46a connected at node Va to the output of the main battery and a second input 46b connected to the reference voltage source 47 which provides a 9 volt, temperature compensated reference voltage. The signal output of the comparator circuit 46 is at a logic high level output whenever the main battery voltage is less than or equal to 9 volts. The signal outputs of the comparator circuits 44 and 46 are connected to respective inputs 48a and 48b of AND gate 48 which has a third input 48c connected to terminal 49 to receive signal SW3 which is at a logic high level”), and 
wherein the second comparator is configured to assert a second comparison signal as the specific logical value when a value received at the first input of the second comparator is less than a value received at the second input of the second comparator (Col 8 Lines 5-10 “Comparator circuit 44 has one input 44a connected to node Vb at the output of the auxiliary battery and a second input 44b connected to the reference voltage source 45 which provides a 6 volt, temperature compensated reference voltage. The signal output of the comparator circuit 44 is at a logic high level output whenever the auxiliary battery voltage is less than or equal to 6 volts.”).  

  Regarding claim 18, Dougherty teaches:
wherein the output of the second comparator is further coupled to the FET control circuit.   (Fig 5 #44 of 30’ Fig 2 #30 in 21)

Claim 2 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Dougherty US 5488283 in view of YOSHIMATSU US 20160072322 and Yoshikawa US 2009016741 as applied to claim 1 above, and further in view of HIDAKA US 20130033108.

Regarding claim 2 and 14, Dougherty does not explicitly teach:
a buffer having an input coupled to the battery pin and an output coupled to the second input of the second comparator.  
HIDAKA teaches a buffer having an input coupled to the battery pin and an output coupled to the second input of the second comparator (Fig 2 #R1 coupled to 10 via 7 and input coupled to 25).   
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Dougherty to further include a buffer having an input coupled to the battery pin and an output coupled to the second input of the second comparator taught by HIDAKA for the purpose of reducing power loss and to detect from reverse current flow. (Refer to Par 0009)

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable Dougherty US 5488283 in view of YOSHIMATSU US 20160072322 and Yoshikawa US 2009016741 and further in view of Bajaj et al. US 2014/0070618.

Regarding claim 5, Dougherty teaches:
a FET having a gate terminal coupled to the FET control circuit, 
terminal coupled to the PMID pin, and terminal coupled to the battery pin.  
 (Fig 2A #18 to 17 and 14)
Dougherty does not explicitly teach:
a p-type FET (pFET) having a gate terminal coupled to the FET control circuit, 
a source terminal coupled to the PMID pin, and 
a drain terminal coupled to the battery pin.  
Bajaj teaches:
a p-type FET (pFET) (Fig 3 #322) having a gate terminal coupled to the FET control circuit (Fig 3 #108), 
a source terminal coupled to the PMID pin (Fig 3 #102a and Fig 1 #124 Load), and 
a drain terminal coupled to the battery pin (Fig 3 #102b and Fig 1 #126 BATT).  
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yoshimatsu to further include a source terminal coupled to the PMID pin, and a drain terminal coupled to the battery pin taught by ZHAO for the purpose of providing safety (Par 0004-0005) and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Regarding claim 6, Dougherty teaches:
wherein the FET control circuit is configured to control the pFET to be in a non-conductive state based on an output of the second logic circuit.   (Fets controlled to be on or off by 21 wherein a logic signal from 21c is based. Fig 2A #21, 20, 23, and 21c)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Dougherty US 5488283 in view of YOSHIMATSU US 20160072322 and Yoshikawa US 2009016741 as applied to claim 1 above, and further in view of Salerno US 7030596.
 
 Regarding claim 15, Dougherty does not explicitly teach:
wherein the signal output by the first logic circuit the specific logical value is a ship mode request signal as a specific logical value to request entry of the system into a ship mode.  
Salerno teaches:
wherein the logic circuit is configured to assert ship mode request signal as a specific logical value to request entry of the system into a ship mode.  (signal from a logic circuit requesting/commanding ship-mode noted as low power consumption mode. Col 5 lines 50-55 “hysteretic comparator 20 outputs a signal HIGH that commands converter control circuit 10 to operate in BURST mode.” and Col 9 lines 5-10 “a low power consumption mode, e.g., BURST or SLEEP.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Dougherty to further include the logic circuit is configured to assert ship mode request signal as a specific logical value to request entry of the system into a ship mode taught by Salerno for the purpose of automatically transition into and out of a low power consumption mode based on load. (Refer to Col 1 lines 5-15)

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 7, the prior art teaches:
a circuit comprising:
a logic circuit;
the logic circuit configured to assert a ship mode request signal;
a first comparator having a first input coupled to an input voltage, a second input configured to receive an input voltage under voltage lockout (VINUVLO) threshold value, and an output,
a second comparator having a first input coupled to a power-middle (PMID) pin, a second input coupled to a battery pin, and an output;
an AND logic circuit having a first input coupled to the output of the logic circuit, a second input coupled to the output of the first comparator, a third input coupled to the output of the second comparator, and an output adapted to be coupled to an input of a field-effect transistor (FET) control circuit.
The prior art of record does not teach alone or in combination:
the AND logic circuit configured to assert a ship mode enable signal as the specific logical value when each of the ship mode request signal, the first comparison signal and the second comparison signal is the specific logical values.  

Claims 8-12 are dependent of claim 7 and are allowable for the same reasons as claim 7.

Claims 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the enable signal is a ship mode enable signal and the signal output by the first logic circuit is a ship mode request signal, and 
wherein the transistor control circuit is configured to control the system to enter a ship mode when the ship mode enable signal has the specific logical value.  

Regarding claim 19:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
further comprising a load coupled to the third node, wherein the load has a capacitance that corresponds to a non-zero amount of charge stored by the load when the load receives power via the system, and at least some of the non-zero amount of charge stored by the load is discharged by the load when entering a ship mode, and 
wherein the second comparator prevents the at least some of the non-zero amount of charge from discharging to the battery terminal.  

Regarding claim 20:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the second comparator prevents the system from entering a ship mode when a voltage differential between the second node and 
the third node is greater than a forward bias threshold of a parasitic diode of the second transistor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/            Primary Examiner, Art Unit 2859